PER CURIAM.
Motion to dismiss appeal for failure to file undertaking granted, with ij>10 costs, unless within 10 days the appellants give, and cause to be filed and served, an undertaking, pursuant to section 2577, Code Civ. Proc., and pay $10 costs of this motion, in which event the motion is denied. If the appellants desire *1120to stay the execution of the decree, they must, in addition to the required undertaking, give that prescribed by section 2578. Motion to dismiss appeals, upon the ground that the notices were not served in time, denied. Only one appeal can be heard; but, inasmuch as there is a dispute as to when the decision of the surrogate was signed and entered, the court will allow both notices to stand to meet any contingency which may arise.